 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6     BRIAN NEUFELD,                                    Case No. 1:18-cv-01012-LJO-SKO
 7                        Plaintiffs,                    ORDER DENYING WITHOUT
                                                         PREJUDICE STIPULATED
 8            v.                                         PROTECTIVE ORDER
 9     EXPERIAN INFORMATION SOLUTIONS,                   (Doc. 55)
       INC. and TRANS UNION LLC,
10
                          Defendants.
11
       _____________________________________/
12

13                                      I.      INTRODUCTION
14
            On June 18, 2019, the parties filed a request seeking Court approval of their Stipulated
15
     Protective Order (the “Protective Order”). (Doc. 55.) The Court has reviewed the Protective Order
16
     and has determined that, in its current form, it cannot be granted. For the reasons set forth below,
17
     the Court DENIES without prejudice the parties’ request to approve the Protective Order.
18                                       II.       DISCUSSION
19
     A.     The Protective Order Does Not Comply with Local Rule 141.1(c)
20
            The Protective Order does not comply with Rule 141.1 of the Local Rules of the United
21
     States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed
22
     protective order submitted by the parties must contain the following provisions:
23          (1)     A description of the types of information eligible for protection under the
24                  order, with the description provided in general terms sufficient to reveal the
                    nature of the information (e.g., customer list, formula for soda, diary of a
25                  troubled child);

26          (2)     A showing of particularized need for protection as to each category of
                    information proposed to be covered by the order; and
27          (3)     A showing as to why the need for protection should be addressed by a court
                    order, as opposed to a private agreement between or among the parties.
28
 1 Local Rule 141.1(c). The Protective Order fails to contain this required information.

 2          Local Rule 141.1(c)(1) requires “[a] description of the types of information eligible for
 3 protection under the order, with the description provided in general terms sufficient to reveal the

 4 nature of the information.” The Protective Order, in its current form, fails to sufficiently identify

 5 the types of information to be protected. Specifically, the Protective Order describes information to

 6 be designated “confidential” as information “relating to trade secrets, proprietary systems,

 7 confidential commercial information, confidential research and development, or other proprietary

 8 information belonging to a Party, and/or credit and other confidential information regarding

 9 Plaintiff[.]” (Doc. 55 at 2.) The parties must describe the information with more specificity,

10 including what the “trade secrets, proprietary systems … commercial information” and other

11 information relate to, and what “other confidential information” of Plaintiff’s is eligible for

12 protection.

13          The Protective Order also fails to identify the parties’ need for protection in anything but
14 general terms. As the parties do not present any particularized need for protection as to the

15 identified categories of information to be protected, the Protective Order fails to comply with Local

16 Rule 141.1(c)(2), which requires “[a] showing of particularized need for protection as to each

17 category of information proposed to be covered by the order.”

18          Finally, the requirement of Local Rule 141.1(c)(3) is not at all addressed. In its current form,
19 the Protective Order does not show “why the need for protection should be addressed by a court

20 order, as opposed to a private agreement between or among the parties.”

21 B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice
22          The parties may re-file a revised proposed stipulated protective order that complies with
23 Local Rule 141.1(c) and corrects the deficiencies set forth in this order.

24                             III.       CONCLUSION AND ORDER
25          Accordingly, IT IS HEREBY ORDERED that the parties’ request for approval of their
26 Stipulated Protective Order (Doc. 55) is DENIED without prejudice to renewing the request.
27

28 IT IS SO ORDERED.

                                                       2
 1
     Dated:   June 20, 2019         /s/   Sheila K. Oberto     .
 2                            UNITED STATES MAGISTRATE JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                              3
